GRIMES, Judge,
concurring in part, dissenting in part.
I concur in the conclusion that appellees were constructively evicted but were not entitled to recover relocation costs. On the other hand, I believe their claim for loss of profits merits further consideration. In support of this claim the appellees testified that they tried to keep the store open under adverse circumstances for about four months and finally closed it in order to avoid further losses. They reopened in a new location two months later but incurred a loss for the period of time in which the lease would have remained in effect. They presented the testimony of a certified public accountant who gave his opinion as to profits they would have earned had they been able to stay in the old location for the balance of the term of the lease. The appellants presented no rebuttal testimony on the subject but did subject the accountant to a thorough cross-examination. Clearly, the court was not bound to accept the figures claimed by the appellees. However, from a study of the testimony as a whole, I am convinced that the appellees suffered at least some loss of profits as a result of their constructive eviction.
Accordingly, I would recognize appellees’ cross-appeal to the extent of remanding the case for further proceedings directed toward a new award of damages at which the court could, in its discretion, consider the prior record and any additional testimony which might be presented.